Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 1 of 23
                     Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 2 of 23


AO 442 (Rev. 11111) Arrest Warrant



                                          UNITED STATES DISTRICT COURT
                                                                       for the

                                                            District of Columbia

                   United States of America
                               v.
                                                                         )   Case: 1:21-mj-00262
              JEFFERY SHANE WITCHER                                      )   Assigned to: Judge Faruqui, Zia M
                                                                         )   Assign Date: 2/24/2021
                                                                         ~   Description: COMPLAINT W/ARREST WARRANT
                                                                         )
                              Defendant


                                                        ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED                  to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                              Jeffery Shane Witcher
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment          o    Superseding Indictment         o   Information         o   Superseding Information           1'1 Complaint
o     Probation Violation Petition           o   Supervised Release Violation Petition          o Violation    Notice        0 Order of the Court

This offense is briefly described as follows:

 18 U.S.c.    § ISI2(c)(2)- Obstruction of an Official Proceeding
 18 U.S.c.    § 17S2(a)(I) - Unlawful Entry on Restricted Building or Grounds
 18 U.S.c.    § l7S2(a)(2) - Unlawful Entry on Restricted Building or Grounds
 40 U.S.c.    § SI04(e)(2)(D)- Violent entry and disorderly conduct on Capitol Grounds
 40 U.S.c.    § SI04(e)(2)(G)- Parading, Demonstrating or Picketing in a Capitol
 Building                                                                                                        2021 .02.24 15:30:54
Date:          02/24/2021                                                                                        -05'00'
                                                                                                 Issuing officer's signature

City and state:                      Washington, D.C.                                 Zia M. Faruqui, U.S. Magistrate Judge
                                                                                                    Printed name and title


                                                                    Return

           This warrant was received on (date) _~¥Z._4~/_;l._O_L_'__          , and the person was arrested on    (date)
at (city and state)    8 PI )I If vI I l' (:i-A S

Date:    _~~)-+)
             1_2.._1 __
                                                                                                Arresting officer's signature



                                                                                                   Printed name and title
                      Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 3 of 23
                                                                                                                          FILED
$2 5HY &ULPLQDO&RPSODLQW                                                                          February 25, 2021
                                                                                                               CLERK, U.S. DISTRICT COURT
                                      81,7(' 67$7(6 ',675,&7 &2857                                             WESTERN DISTRICT OF TEXAS

                                                                  IRUWKH                                                    kkc
                                                                                                            BY: ________________________________
                                                                                                                                    DEPUTY
                                                        District of Columbia
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB
                                                                                   TXWD Case No.: 1:21-MJ-159-ML

                  8QLWHG6WDWHVRI$PHULFD
                             Y
            5LFKDUG)UDQNOLQ%DUQDUG ;;;;;;;;
                                                                             &DVH1R
             -HIIHU\6KDQH:LWFKHU ;;;;;;;;



                            Defendant(s)


                                                   &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                     -DQXDU\                LQWKHFRXQW\RI                                    LQWKH
                        'LVWULFWRI            &ROXPELD          WKHGHIHQGDQW V YLRODWHG

             Code Section                      Offense Description
5LFKDUG)UDQNOLQ%DUQDUG
86& D  8QODZIXO(QWU\RQ5HVWULFWHG%XLOGLQJRU*URXQGV
86& D  8QODZIXO(QWU\RQ5HVWULFWHG%XLOGLQJRU*URXQGV
86& H  ' 9LROHQWHQWU\DQGGLVRUGHUO\FRQGXFWRQ&DSLWRO*URXQGV
86& H  * 3DUDGLQJ'HPRQVWUDWLQJRU3LFNHWLQJLQD&DSLWRO
%XLOGLQJ

-HIIHU\6KDQH:LWFKHU
86& F  2EVWUXFWLRQRIDQ2IILFLDO3URFHHGLQJ
86& D  8QODZIXO(QWU\RQ5HVWULFWHG%XLOGLQJRU*URXQGV
86& D  8QODZIXO(QWU\RQ5HVWULFWHG%XLOGLQJRU*URXQGV
86& H  ' 9LROHQWHQWU\DQGGLVRUGHUO\FRQGXFWRQ&DSLWRO*URXQGV
86& H  * 3DUDGLQJ'HPRQVWUDWLQJRU3LFNHWLQJLQD&DSLWRO
%XLOGLQJ

               7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HHDWWDFKHGVWDWHPHQWRIIDFWV

          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                                Complainant’s signature

                                                                                           )%, 6SHFLDO $JHQW 0DUN :LQWHUV
                                                                                                 Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV                                                               2021.02.24
'DWH                                                                                             15:27:15 -05'00'
                                                                                                   Judge’s signature

&LW\DQGVWDWH                           :DVKLQJWRQ '&                          =LD0)DUXTXL860DJLVWUDWH-XGJH
                                                                                                 Printed name and title
         Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 4 of 23




                                  STATEMENT OF FACTS

        Your affiant, Mark Winters, is a Special Agent assigned to the Central Texas Joint
Terrorism Task Force. In my duties as a special agent, I have led arrests on subjects with known
racially motivated violent extremist tendencies, as well as those with militia-based ideologies. I
have authored search warrant and arrest warrant affidavits, and participated in the execution of
such warrants, leading to the seizure of controlled substances, firearms, records, cellular
telephones, and other evidence. Additionally, I have conducted interviews and interrogations of
individuals ranging from victims to violent gang members. I have also participated in
investigations of those with links to domestic terrorism. I am experienced in the methods used
by homegrown violent extremists (HVEs), among others, to socially engineer and manipulate the
unsuspecting in order to achieve their goals. Currently, I am also tasked with investigating
criminal activity in and around the Capitol grounds on January 6, 2021. As a Special Agent, I am
authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.
        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the
U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members
of the public.
        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate
were meeting in separate chambers of the United States Capitol to certify the vote count of the
Electoral College of the 2020 Presidential Election, which had taken place on November 3, 2020.
The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30
p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mike Pence was present and presiding, first in the joint session, and then in the
Senate chamber.
        As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.
       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly
around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by
breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd
encouraged and assisted those acts.
          Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 5 of 23




       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence
of violations of local and federal law, including scores of individuals inside the U.S. Capitol
building without authority to be there.
        On January 8, 2021, an individual (hereafter W-1) contacted the National Threat Operations
Center to report an individual who was inside the Capitol on January 6, 2021. W-1 reported that he was
notified by a second individual (hereafter W-2) that a mutual friend, Jeffery Shane WITCHER, was inside
the U.S. Capitol Building on January 6, 2021. W-2 informed W-1 that WITCHER had sent him several
videos from his time inside of the Capitol, but W-2 did not wish to have them sent to him.

         On January 16, 2021, Special Agents of the Houston Division interviewed W-2 regarding his
contact with WITCHER and recovered the videos from his phone, to the include the image pictured
below (Figure 1). W-2 also passed the contact information for the local FBI field office to WITCHER.
Shortly thereafter WITCHER contacted the FBI, requesting an interview. WITCHER’s contact information,
as well as the videos, were then passed to the San Antonio Division.




                                Figure 1 Witcher (right)-Barnard (left) Selfie with Timestamp
          Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 6 of 23



        At approximately 0920 AM CST on January 26, 2021, WITCHER made telephonic contact with the
FBI, and informed the interviewing Agents in Austin that he was anxious to meet and conduct an
interview regarding his involvement in the riot that occurred on January 6, 2021 at the United States
Capitol building in the District of Columbia (DC). WITCHER stated he had already deleted most of the
videos and pictures he took from the Capitol riot on January 6, 2021 while he was at the Atlanta airport.
WITCHER stated he saw what was happening on the news, and felt the videos could be self-
incriminating, but insisted he was not deleting the files as a way of destroying evidence. He also agreed
to bring his phone for the interview, and would discuss access to the phone upon meeting the Agents.

         During the interview WITCHER stated he traveled to the Capitol on January 5, 2021, arriving that
evening, and stayed at the Moxy hotel in Washington D.C. WITCHER traveled with two close friends, one
of whom he later identified as Richard BARNARD, who also went with him inside the Capitol building.
WITCHER had met BARNARD in the United States Marine Corps (USMC), hence the above photo
featuring Barnard on the left with his USMC hat. WITCHER later left the USMC to serve in the United
States Army (USA). As a combat veteran, WITCHER believed free speech across the country was being
censored and most people were tone deaf to discussion and have become disenfranchised with the
political process. He stated his purpose was to take part in civil disobedience, which he felt was
necessary to facilitate a dialogue, only he had expected it to be nonviolent and peaceful.

        On his way to the Capitol, WITCHER stated he stopped for a photo at the Trump Hotel at
approximately 1:02 PM EST. At the time the Capitol building was initially breached, he was
approximately 300 yards away, closer to the Washington monument. He then joined the group of
people who were proceeding into the Capitol, noting a significant lack of police personnel or barriers
preventing him and others from making entry. At approximately 2:19 PM EST, WITCHER and his friend
BARNARD made entry into the Capitol building, where they came upon a large rotunda filled with law
enforcement officers and protestors. Some of WITCHER's interactions with the LEOs and violent
protestors was captured on WITCHER's cell phone.

        During the interview, WITCHER agreed to a consent search of his cell phone and, if necessary,
his Apple iCloud account. Agents directed WITCHER to the phone's deleted files, where they were able
to locate the videos and pictures that WITCHER had previously thought deleted. All of these files were
recovered, and two videos taken from inside the Capitol building were sent to Special Agent Mark
Winters Bureau issued cell phone. Included in these images was the same image identified by W-2,
pictured above (Figure 1), where WITCHER identified himself, and BARNARD. Additionally, the
photograph below (Figure 2) depicting BARNARD inside the U.S. Capitol was also retrieved from
WITCHER’s cell-phone.
          Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 7 of 23




                                           Figure 2 Barnard Side Profile 1

         In the first video retrieved from WITCHER’s phone, WITCHER appears to be walking towards the
rotunda where the line of police officers was overpowered by the crowd. WITCHER can be heard saying,
“I am in the White House! We crashed this. Our house! We did it! We did it, family, we did it! We did it!
We’re in the White House! I’m out here with my brother Richard Barnard-no, no, no, let’s go! It’s our
house, it’s our house! Our house! Our house! Hey family, we did it. We came, and we did it. We’re inside
the White House. Our house.” WITCHER later clarified during his interview that he was so emotional and
invested in the moment, he briefly forgot he was in the Capitol building, and not the White House. In the
second video, which is recorded from inside the rotunda, WITCHER’s voice can be heard saying, “We’re
in the rotunda. We’re in the rotunda. Our house! Our house! Our house! Our house! Our house! Our
house! Our house! Our house! Our house! Our house! Our house! Our house!” WITCHER’s voice can be
heard shouting to law enforcement, “Our house! Our house! Our house! Don’t be a traitor! Fulfill your
Constitutional duties, man. Do or die! Do or die! Do or die! Be with us! Be with us! Be with us!”
WITCHER continues shouting to law enforcement saying, “You are us! You are us! You are us! You are
us! Hey man, you grew up in the same place I grew up, you’re us. Hey man, you are us, you are us,
you’re us, guy. Hey man, don’t forget your Constitutional duties. Don’t forget your oath, brother. Don’t
forget your oath! Do not forget your oath! You are us! You are us! You are us!” A few seconds later, a
heavy thud can be heard in the video, which WITCHER described during his interview as someone
throwing a fire extinguisher at the police officers. WITCHER can then be heard shouting, “Don’t do that!
No, no! No! These are not our enemies. No, don’t do it.” WITCHER then joins in the chant in the rotunda,
saying, “Our house! Our house! Man, I’m so proud of us.”

        WITCHER had been initially hesitant to share the name and contact information of his close
friend Richard BARNARD, but at approximately 4:00 PM CST, WITCHER contacted the interviewing
Agents once more and provided that information.

         The following morning, January 20, 2021, Agents contacted BARNARD telephonically to arrange
a time to meet at the Austin Resident Agency for a consensually recorded interview. BARNARD agreed
to the interview, and came to the Austin RA at 2:00 PM CST, January 26, 2021, where he was advised of
          Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 8 of 23



his rights, informed he was in a recorded room, and presented with a consent to search form for his
electronics and digital media, which he signed.

         During the interview BARNARD stated he arrived in Washington D.C. on the evening of January
5, 2021 via air travel at approximately 9:00 PM EST. On January 6, 2021, BARNARD went to former
President Donald Trump's speech before moving to the Capitol building in the hopes of being closer to
the President when he announced he would march to the building. BARNARD believed there were
people at the Capitol who were already attempting to breach it before he ever arrived. At approximately
2:02 PM EST, BARNARD made entry into the Capitol building with WITCHER, and walked into a large
rotunda where he encountered multiple law enforcement officers. More individuals in the crowd began
to push against the police officers, and BARNARD, with at least three other individuals, shielded the
police officers with their bodies while the crowd moved past. The officers, along with BARNARD, moved
to a shattered window near the front entrance, where BARNARD and his friend, Jeffery Shane WITCHER
exited the U.S. Capitol building. All of these events occurred over the span of approximately 15-20
minutes, or 2:02 PM EST to 2:18 PM EST. BARNARD stated he did not originally plan to go into the
Capitol building. BARNARD stated he stayed at the Moxy hotel, and recalled following the election
results in Georgia that night through the check-in process at the hotel. BARNARD flew out of
Washington D.C. on January 7, 2021. BARNARD became scared when his wife texted him on January 6,
2021, telling him that people had died during the protests. Barnard stated he then decided to delete the
videos and photographs from his phone. BARNARD still thought it felt good to be there and was a good
experience up until the moment he entered the Capitol. BARNARD allowed investigators to examine his
cell phone after signing a consent to search mobile device and electronic data form. No videos or photos
could be recovered from the device, but BARNARD offered to send whatever he could if he found other
materials later.

        During the course of the investigation your affiant also retrieved video footage from
“cantcensortruth.com” where a video labeled “THERESISTANCE.VIDEO” captured WITCHER and
BARNARD inside the U.S. Capitol building. Specifically, both defendants can be seen wearing the same
clothing as depicted in the above photograph (Figure 1) where WITCHER positively identified himself
and BARNARD. Screenshots of this video are pictured below in Figure 3 and 4.
         Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 9 of 23




                            Figure 3 Witcher (left)-Barnard (right) Inside Capitol




                                       Figure 4 Barnard Side Profile 2




        Based on the foregoing, your affiant submits that there is probable cause to believe that
Jeffrey Shane WITCHER and Richard Franklin BARNARD violated 18 U.S.C. § 1752(a)(1) and (2),
which makes it a crime to (1) knowingly enter or remain in any restricted building or grounds
without lawful authority to do; and (2) knowingly, and with intent to impede or disrupt the
         Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 10 of 23




orderly conduct of Government business or official functions, engage in disorderly or disruptive
conduct in, or within such proximity to, any restricted building or grounds when, or so that, such
conduct, in fact, impedes or disrupts the orderly conduct of Government business or official
functions. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.
        Your affiant submits there is also probable cause to believe that Jeffery Shane WITCHER
and Richard Franklin BARNARD violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime
to willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly
or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the
intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House
of Congress, or the orderly conduct in that building of a hearing before, or any deliberations of,
a committee of Congress or either House of Congress;; and (G) parade, demonstrate, or picket in
any of the Capitol Buildings.
        Finally, your affiant submits there is probable cause to believe that Jeffery Shane
WITCHER violated 18 U.S.C. § 1512(c)(2), which makes it a crime to obstruct, influence, or impede
any official proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings
are official proceedings.




                                                     _________________________________
                                                     Special Agent Mark Winters
                                                     Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1

by telephone, this ϮϰƚŚ day of February 2021.


                                                                           2021.02.24
                                                                           15:38:10 -05'00'
                                                     __________________________________
                                                     /D͘&ZhYh/
                                                     U.S. MAGISTRATE JUDGE
                          Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 11 of 23
$2 5HY $UUHVW:DUUDQW



                                            81,7(' 67$7(6 ',675,&7 &2857
                                                                      IRUWKH

                                                              'LVWULFWRI&ROXPELD

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                                                                                 &DVH1R
          RICHARD FRANKLIN BARNARD



                               Defendant


                                                           $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)                                         Richard Franklin Barnard                                             
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW           u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ;
                                                                                                                          u &RPSODLQW
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                  u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV

 18 U.S.C. § 1752(a)(1) - Unlawful Entry on Restricted Building or Grounds
 18 U.S.C. § 1752(a)(2) - Unlawful Entry on Restricted Building or Grounds
 40 U.S.C. § 5104(e)(2)(D)- Violent entry and disorderly conduct on Capitol Grounds
 40 U.S.C. § 5104(e)(2)(G)- 3DUDGLQJ'HPRQVWUDWLQJRU3LFNHWLQJLQD&DSLWRO
 %XLOGLQJ                                                                                                     2021.02.24
'DWH           02/24/2021
                                                                                                              15:37:02 -05'00'
                                                                                                Issuing officer’s signature

&LW\DQGVWDWH                         :DVKLQJWRQ'&                         =LD0)DUXTXL860DJLVWUDWH-XGJH
                                                                                                 Printed name and title


                                                                      5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                              DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                               

'DWH
                                                                                              Arresting officer’s signature



                                                                                                 Printed name and title
                          Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 12 of 23
$2 5HY $UUHVW:DUUDQW



                                            81,7(' 67$7(6 ',675,&7 &2857
                                                                      IRUWKH

                                                              'LVWULFWRI&ROXPELD

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                                                                                 &DVH1R
              JEFFERY SHANE WITCHER



                               Defendant


                                                           $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)                                           Jeffery Shane Witcher                                              
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW           u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ;
                                                                                                                          u &RPSODLQW
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                  u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV
 18 U.S.C. § 1512(c)(2)- Obstruction of an Official Proceeding
 18 U.S.C. § 1752(a)(1) - Unlawful Entry on Restricted Building or Grounds
 18 U.S.C. § 1752(a)(2) - Unlawful Entry on Restricted Building or Grounds
 40 U.S.C. § 5104(e)(2)(D)- Violent entry and disorderly conduct on Capitol Grounds
 40 U.S.C. § 5104(e)(2)(G)- 3DUDGLQJ'HPRQVWUDWLQJRU3LFNHWLQJLQD&DSLWRO
 %XLOGLQJ                                                                                                      2021.02.24 15:30:54
'DWH           02/24/2021                                                                                     -05'00'
                                                                                                Issuing officer’s signature

&LW\DQGVWDWH                         :DVKLQJWRQ'&                             =LD0)DUXTXL860DJLVWUDWH-XGJH
                                                                                                Printed name and title

                                                                      5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                              DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                               

'DWH
                                                                                              Arresting officer’s signature



                                                                                                 Printed name and title
 Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 13 of 23




     X

     X




March 2, 2021
Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 14 of 23
                   Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 15 of 23


AO 199A (Rev. 06/19) Order Setting Conditions of Release                                                Page I of_l_Pages



                                      UNITED STATES DISTRICT COURT                                       FILED
                                                                for the                             February 26, 2021
                                                                                                   CLERK, U.S. DISTRICT COURT
                                                      Western District of Texas                    WESTERN DISTRICT OF TEXAS

                                                                                             BY:       AD
                                                                                                   ----------
                    United States of America                                                                            DEPUTY
                                                                   )
                               V.                                  )
                                                                   )          Case No. 1:21-159(1)-ML
                    Richard Franklin Barnard                       )
                               Defendant                           )




                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at: U.S. DISTRICT COURT FOR THE DISTRICT OF COLUMBIA AT 333
      Constitution Avenue NW Washington, Courtroom 6
                                                                                   Place



      on as directed
                                                                  Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 16 of 23
Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 17 of 23
                 Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 18 of 23




AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail



                                         UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF TEXAS
                                               AUSTIN DIVISION

USA                                                §
                                                   §
vs.                                                §      Case No: AU:21-M -00159(2)
                                                   §
(2) Jeffery Shane Witcher                          §      Charging District: District of Columbia
                                                   §      Charging District's Case No.: 1:21mj262


ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
        CHARGES ARE PENDING AND TRANSFERRING BAIL


After a hearing in this court, the defendant is released from custody and ordered to appear in the district
court where the charges are pending to answer those charges. If the time to appear in that court has not
yet been set, the defendant must appear when notified to do so. Otherwise, the time and place to appear
in that court are:

Place:                                                                                    Courtroom No.
                                                                                          Date and Time:

      The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the
court where the charges are pending.



Date: February 26, 2021                                            ______________________________
                                                                   MARK LANE
                                                                   UNITED STATES MAGISTRATE JUDGE
                 Case 1:21-mj-00262-ZMF Document 5 Filed 03/05/21 Page 19 of 23




AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail



                                         UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF TEXAS
                                               AUSTIN DIVISION

USA                                                §
                                                   §
vs.                                                §      Case No: AU:21-M -00159(1)
                                                   §
(1) Richard Franklin Barnard                       §      Charging District: 1:21mj262
                                                   §      Charging District's Case No.: District of Columbia


ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
        CHARGES ARE PENDING AND TRANSFERRING BAIL


After a hearing in this court, the defendant is released from custody and ordered to appear in the district
court where the charges are pending to answer those charges. If the time to appear in that court has not
yet been set, the defendant must appear when notified to do so. Otherwise, the time and place to appear
in that court are:

Place:                                                                                    Courtroom No.
                                                                                          Date and Time:

      The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the
court where the charges are pending.



Date: February 26, 2021                                            ______________________________
                                                                   MARK LANE
                                                                   UNITED STATES MAGISTRATE JUDGE
3/2/2021               Case 1:21-mj-00262-ZMF   Document
                                            Centralized CM/ECF 5
                                                               LIVEFiled   03/05/21
                                                                    - U.S. District          Page 20 of 23
                                                                                    Court:txwd

                                                                                                                       CLOSED

                               U.S. District Court [LIVE]
                             Western District of Texas (Austin)
                CRIMINAL DOCKET FOR CASE #: 1:21-mj-00159-ML All Defendants


 Case title: USA v. Barnard et al                                                   Date Filed: 02/25/2021
 Other court case number: 1:21-mj-262 District of Columbia                          Date Terminated: 03/02/2021


 Assigned to: Judge Mark Lane

 Defendant (1)
 Richard Franklin Barnard                                             represented by Jesus M. Salinas , Jr.
 TERMINATED: 03/02/2021                                                              Federal Public Defender
                                                                                     Lavaca Plaza
                                                                                     504 Lavaca St., Ste. 960
                                                                                     Austin, TX 78701
                                                                                     512-916-5025
                                                                                     Fax: 512-916-5035
                                                                                     Email: jesus_salinas@fd.org
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Public Defender or
                                                                                     Community Defender Appointment

                                                                                    Duty Pub. Defender-Austin
                                                                                    Office of the Federal Public Defender
                                                                                    Austin Division
                                                                                    500 Lavaca St., Suite 960
                                                                                    Austin, TX 78701
                                                                                    (512) 916-5025
                                                                                    Fax: (512) 916-5035
                                                                                    Email: norma_g_medrano@fd.org
                                                                                    TERMINATED: 02/26/2021
                                                                                    ATTORNEY TO BE NOTICED
                                                                                    Designation: Public Defender or
                                                                                    Community Defender Appointment

 Pending Counts                                                                     Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                  Disposition
 None


https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?170975753788303-L_1_0-1                                                     1/4
3/2/2021        Case 1:21-mj-00262-ZMF   Document
                                     Centralized CM/ECF 5
                                                        LIVEFiled   03/05/21
                                                             - U.S. District          Page 21 of 23
                                                                             Court:txwd

 Highest Offense Level (Terminated)
 None

 Complaints                                                                          Disposition
 Complaint from District of Columbia


 Assigned to: Judge Mark Lane

 Defendant (2)
 Jeffery Shane Witcher                                                represented by Samuel E. Bassett
 TERMINATED: 03/02/2021                                                              Minton, Burton, Bassett & et al
                                                                                     1100 Guadalupe
                                                                                     Austin, TX 78701
                                                                                     (512) 472-0144
                                                                                     Fax: 512/479-8315
                                                                                     Email: sbassett@mbfc.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

 Pending Counts                                                                      Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                   Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                          Disposition
 Complaint from District of Columbia



 Plaintiff
 USA                                                                  represented by G. Karthik Srinivasan
                                                                                     US Attorney's Office - Western District of
                                                                                     Texas
                                                                                     903 San Jacinto Blvd., Suite 334
                                                                                     Austin, TX 78701
                                                                                     512-370-1253
                                                                                     Fax: 512-916-5854
                                                                                     Email: karthik.srinivasan@usdoj.gov
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?170975753788303-L_1_0-1                                                           2/4
3/2/2021               Case 1:21-mj-00262-ZMF   Document
                                            Centralized CM/ECF 5
                                                               LIVEFiled   03/05/21
                                                                    - U.S. District          Page 22 of 23
                                                                                    Court:txwd



  Date Filed            #     Docket Text
  02/25/2021             1 Arrest (Rule 5) of Richard Franklin Barnard, Jeffery Shane Witcher. (kkc) (Entered:
                           02/25/2021)
  02/26/2021             2 CJA 23 Financial Affidavit by Richard Franklin Barnard (SEALED pursuant to E-
                           Government Act of 2002). (kkc) (Main Document 2 replaced on 2/26/2021) (kkc).
                           (Entered: 02/26/2021)
  02/26/2021             3 Minute Entry for proceedings held before Judge Mark Lane: Initial Appearance in Rule
                           5(c)(3) as to Richard Franklin Barnard held on 2/26/2021 (Minute entry documents are not
                           available electronically.) (Court Reporter Zoom.) (kkc) (Entered: 02/26/2021)
  02/26/2021             4 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Richard Franklin
                           Barnard: Duty Pub. Defender-Austin for Richard Franklin Barnard appointed. Signed by
                           Judge Mark Lane. (kkc) (Entered: 02/26/2021)
  02/26/2021             5 Order Regarding Financial Status as to Richard Franklin Barnard. Signed by Judge Mark
                           Lane. (kkc) (Entered: 02/26/2021)
  02/26/2021             6 ORDER Setting Conditions of Release as to Richard Franklin Barnard (1). Signed by
                           Judge Mark Lane. (kkc) (Main Document 6 replaced on 3/1/2021) (jf). (Entered:
                           02/26/2021)
  02/26/2021             7 Minute Entry for proceedings held before Judge Mark Lane: Initial Appearance in Rule
                           5(c)(3) as to Jeffery Shane Witcher held on 2/26/2021 (Minute entry documents are not
                           available electronically.) (Court Reporter Zoom.) (kkc) (Entered: 02/26/2021)
  02/26/2021             8 ORDER Setting Conditions of Release as to Jeffery Shane Witcher (2). Signed by Judge
                           Mark Lane. (kkc) (Main Document 8 replaced on 3/1/2021) (jf). (Entered: 02/26/2021)
  02/26/2021             9 ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                           CHARGES ARE PENDING AND TRANSFERRING BAIL as to Richard Franklin
                           Barnard. Signed by Judge Mark Lane. (kkc) (Entered: 02/26/2021)
  02/26/2021           10 ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                          CHARGES ARE PENDING AND TRANSFERRING BAIL as to Jeffery Shane Witcher.
                          Signed by Judge Mark Lane. (kkc) (Entered: 02/26/2021)
  02/26/2021           11 NOTICE OF ATTORNEY APPEARANCE: Jesus M. Salinas, Jr appearing for Richard
                          Franklin Barnard . Attorney Jesus M. Salinas, Jr added to party Richard Franklin
                          Barnard(pty:dft) (Salinas, Jesus) (Entered: 02/26/2021)
  03/02/2021           12 Waiver of Identity Hearing by Jeffery Shane Witcher (Bassett, Samuel) (Entered:
                          03/02/2021)
  03/02/2021           13 Waiver of Identity Hearing by Richard Franklin Barnard (Salinas, Jesus) (Entered:
                          03/02/2021)
  03/02/2021           14 Notice to District of Columbia of a Rule 5 Appearance as to Richard Franklin Barnard.
                          Your case number is: 1:21-MJ-262. Docket sheet and documents attached. (If you require
                          certified copies of any documents, please send a request to
                          TXWD_ECF_help@txwd.uscourts.gov. If you wish to designate a different email address
                          for future transfers, send your request to InterDistrictTransfer_TXND@txnd.uscourts.gov.)
                          (Entered: 03/02/2021)
  03/02/2021           15 Notice to District of Columbia of a Rule 5 Appearance as to Jeffery Shane Witcher. Your
                          case number is: 1:21-MJ-262. Docket sheet and documents attached. (If you require

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?170975753788303-L_1_0-1                                               3/4
3/2/2021               Case 1:21-mj-00262-ZMF         Document
                                                  Centralized CM/ECF 5
                                                                     LIVEFiled   03/05/21
                                                                          - U.S. District          Page 23 of 23
                                                                                          Court:txwd

                          certified copies of any documents, please send a request to
                          TXWD_ECF_help@txwd.uscourts.gov. If you wish to designate a different email address
                          for future transfers, send your request to InterDistrictTransfer_TXND@txnd.uscourts.gov.)
                          (jf) (Entered: 03/02/2021)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                03/02/2021 15:29:43
                                   PACER
                                                    BrittanyBryant:6635828:0 Client Code:
                                   Login:
                                                                              Search        1:21-mj-00159-
                                   Description: Docket Report
                                                                              Criteria:     ML
                                   Billable
                                                    2                         Cost:         0.20
                                   Pages:
                                                                              Exempt
                                   Exempt flag: Exempt                                      Always
                                                                              reason:


PACER fee: Exempt




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?170975753788303-L_1_0-1                                           4/4
